68 So.3d 428 (2011)
K.R-P., Mother of D.R. and E.R., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D10-3897.
District Court of Appeal of Florida, Fifth District.
September 8, 2011.
K.R-P., Mother, St. Petersburg, pro se.
Rosemarie Farrell, Orlando, for Appellee.
Suzanne D. Meehle, of The Meehle Law Firm, P.A., Altamonte Springs, for Guardian Ad Litem.
PER CURIAM.
K.R-P. appeals an order terminating her parental rights to her children D.R. and E.R., finding that she consented to the termination by failing to appear at the adjudicatory hearing. We affirm.
This Court is required to affirm the trial court's findings "[i]f, upon the pleadings and evidence before the trial court, there is any theory or principle of law which would support the trial court's judgment in favor of terminating ... parental rights." Kingsley v. Kingsley, 623 So.2d 780, 787 (Fla. 5th DCA 1993). We may not conduct a de novo proceeding nor substitute our judgment for that of the trier of fact. P.W. v. Dep't of Children & Families, 10 So.3d 707 (Fla. 5th DCA 2009). After a careful review of the record, we find that there is sufficient competent evidence to sustain the trial court's findings and conclusions, and we affirm the final judgment in all respects.
AFFIRMED.
ORFINGER, C.J., GRIFFIN and PALMER, JJ., concur.